MANDERINO, Justice,
dissenting.
I must dissent. The gravamen of appellants’ complaint is that appellees went beyond the bounds of permissible bargaining by entering into a collective bargaining agreement containing provisions violative of state statutes. This Court *199has unambiguously stated that it is within the PLRB’s jurisdiction to determine what is bargainable under Act 195. PLRB v. State College Area School District, 461 Pa. 494, 337 A.2d 262 (1975). The majority fails to even cite this case. Clearly, there is no basis for dispensing with the PLRB’s expertise merely because a third party is bringing the suit as to what is bargainable.
The majority view violates a long established and salutary principle that the judicial system should defer to the expert administrative agency in the first instance when an action is brought that falls within the agency’s area of expertise. We have deviated from this principle only when the legislature has clearly told us to do so. For example, we did not defer when a statute provided that administrative remedies are cumulative and in addition to legal and equitable remedies and shall not abridge or alter rights of action at law. Feingold v. Bell of Pa., 477 Pa. 1, 383 A.2d 791 (1977). Furthermore, in Feingold we determined that the PUC did not have primary jurisdiction. Today, the majority ousts the PLRB of its exclusive jurisdiction explicitly granted to it by the legislature.
Section 1301 of the Act vested the PLRB with exclusive power to prevent unfair labor practices:
“The board is empowered, as hereinafter provided, to prevent any person from engaging in any unfair practice listed in Article XII of this act. This power shall be exclusive and shall not be affected by any other means of adjustment or prevention that have been or may be established by agreement, law, or otherwise.” (Footnote omitted.)
43 P.S. § 1101.1301 (Supp. 1977-78).
Under Section 1201 of PERA, it is an unfair labor practice for employers or employes to refuse to bargain in good faith. 43 P.S. § 1101.1201(a)(5) provides:
“(a) Public employers, their agents or representatives are prohibited from .
*200(5) Refusing to bargain collectively in good faith . . .”
and 43 P.S. § 1101.1201(b)(3) states:
“(b) Employe organizations, their agents or representatives or public employes are prohibited from .
(3) Refusing to bargain collectively in good faith with a public employer . . . .”
Bargaining in good faith requires more than a mere desire to reach an agreement. It requires parties to bargain within the legal limits permitted by PERA. Section 703 of PERA provides as follows:
“The parties to the collective bargaining process shall not effect or implement a provision in a collective bargaining agreement if the implementation of that provision would be in violation of, or inconsistent with, or in conflict with any statute or statutes enacted by the General Assembly of the Commonwealth of Pennsylvania or the provisions of municipal home rule charters.”
43 P.S. § 1101.703 (Supp. 1977-78).
Bargaining over provisions which are illegal cannot be good faith bargaining, and constitutes an unfair labor practice. Section 1304 of PERA, id. § 1101.1304, specifically recognizes that the inclusion of certain provisions by the parties in a collective bargaining agreement may constitute an unfair labor practice. In relevant part that section provides:
“[A]ny agreement made between an employer and a bona fide employe organization, and all the provisions thereof, should be entitled to full force and effect unless the board specifically finds that these provisions involve the commission of an unfair labor practice within the meaning of [Section 1201].”
The view that bargaining as to illegal provisions is not bargaining in good faith and constitutes an unfair labor practice is also the view taken under federal law. In NLRB v. Amalgamated Lithographers of America, 309 F.2d 31, 51 LRRM 2093 (9th Cir. 1962), cert. denied 372 U.S. 943, 82 S.Ct. 936, 9 L.Ed.2d 968 (1963), the Ninth Circuit Court of Appeals held that a union committed an unfair labor prac*201tice in refusing to bargain in good faith when the union insisted upon the inclusion of an illegal contract provision. Cf. NLRB v. Wooster Division of Borg Warner Corp., 356 U.S. 342, 78 act 718, 2 L.Ed.2d 823 (1948).
The majority holds that since there was no refusal to bargain by either of the appellees appellants cannot be investigating unfair bargaining tactics. I am not persuaded that because the parties voluntarily agreed to include illegal provisions, there was no unfair labor practice. In view of the practical, coercive pressures of collective bargaining, which vary depending on the respective bargaining power of the parties involved, I think it impossible to make evanescent distinctions between those provisions which one party purportedly “insisted on,” and those which both parties purportedly agreed to “voluntarily.”
Furthermore, Section 1302 of the PERA gives authorization to “any interested party” to bring an unfair labor practice charge before the PLRB. One bringing an unfair labor complaint need not necessarily be a labor organization or an employee; the statute provides:
“Whenever it is charged by any interested party that any person has engaged in . any such unfair practice, the board . . . shall have authority to issue . a complaint . . . . In the discretion ... of the board, any other person may be allowed to intervene in the said proceeding . . . .” (Emphasis added.)
43 P.S. § 1101.1302 (Supp. 1977-78).
The PERA does not define “any interested party” and so we must give these words an ordinary meaning; such a reading would necessarily include Parents Union as an interested party. Moreover, this section gives the PLRB the discretion to permit intervention by “any other person.” The term “person” is defined in the PERA and includes:
“[A]n individual, public employer, public employe, authority, commission, legal representative, labor organizations, employe organization, profit or nonprofit corporation, trustee, board or association.”
43 P.S. § 1101.301 (10) (Supp. 1977-78).
*202Thus, it would not appear that there was any intent on the part of the legislature to limit the requirements for being an unfair labor charge beyond the fact that one must be “interested.”
Indeed, the federal sector does not require one be a party to the labor contract to make an unfair labor charge. Nat'l Woodwork Manufacturers Ass’n v. NLRB, 386 U.S. 612, 87 S.Ct. 1250, 18 L.Ed.2d 357 (1967); NLRB v. Indiana & Michigan Electric Co., 318 U.S. 9, 63 S.Ct. 394, 87 L.Ed. 579 (1943). The third circuit has specifically held that an association not party to a contract could file an unfair labor practice and that the NLRB rule granting such standing did not exceed the statutory grant. NLRB v. Local 42, International Ass’n of Heat and Frost Insulators and Asbestos Workers, 469 F.2d 163 (3d Cir. 1972), cert. denied, 412 U.S. 940, 93 S.Ct. 2776, 37 L.Ed.2d 399 (1973).
This dispute brought by Parents Union involves a controversy over what provisions may be included in a collective bargaining agreement. The expertise of the PLRB should be brought to bear upon questions of this nature before they reach the courts for appellate review. Furthermore, Act 195 grants exclusive, original jurisdiction to the PLRB. The parties could still obtain a review in the appropriate court of any order by the PLRB.
I dissent.